Title: John Adams to Thomas Boylston Adams, 7 April 1796
From: Adams, John
To: Adams, Thomas Boylston


          
            My dear Son
            Philadelphia April 7. 1796
          
          It is a long time Since I have recd a Letter from you and it is too long Since I have written to you.
          I have read your Dispatches as Chargé d’affaires at the Hague with much Satisfaction: But I find the Secretary of the Treasury is anxious to hear from You on the subject of Affairs in Holland which have more immediate Relation to his Office.
          The House of Representatives of U.S. are engaged in Disputes about their Powers and Authorities which have already consumed

much time: but I hope they will now come to a Conclusion and resolve to do what depends upon them to carry the Treaty into Execution.
          You have not lately given to me or your Mother any Intimation of your designs: whether you intend to remain in Europe or to return to America. Your Prospects in Europe are unknown to me: and while I should be very happy in your Company here I would not advise you to any Course against your Interest. if you see any Advantage in remaining where you are another that is a third year, greater than any to be expected from returning home I would not interfere in your Pursuits. Perhaps something may turn up in Europe or America in the Course of a few Months to make your Path more easy to see It is possible your Brother may be removed to some other situation, and in that Case you will of Course either be placed in his stead at the Hague or remain there as Charge Des Affairs or return home.
          There may be some Changes in America which may make it proper for me to advise you before the End of another year to return home.
          In America there are Opportunities opening constantly which a young Lawyer may take Advantage of provided he is attentive and industrious as I doubt not you are and would be.
          Pray has “The Defence” ever been translated into Dutch or German? if it has send me a Copy— I wish too you would send me one Copy of The French Translation of it.—
          The Dutch are trying over again after the French the Experiment of a Government of a single assembly. Nedham as great a Changling as he was, and as great a Villain, has had more honour done to his weak system than Sir Thomas More, Mr Harrington or even Plato.— It has cost many hundreds of thousands of Lives to cure France of their Idolatry to it. And I am afraid my good Friends the Dutch will have reason too to repent of it. Oh Franklin! Thy Rods will not in a thousand Years save half the Number of Lives that has been destroyed already in France by their inconsiderate Admiration of thy Attachment to Marchmont Nedhams Legislation.
          The Rascall Nedham leading Franklin Turgot Condorcet and Rochefoucault by the Nose, and the French Nation blindly following them and the Dutch Nation bringing up the Rear is to be so astonishing a Picture, that no Miracle could have made me believe it, if I had not lived to see it.
          our Family and Friends are all well. Adieu my Dear son— Go on in

the Ways of well doing and may the Blessing of Heaven follow you— so prays your / affectionate Father
          
            John Adams
          
        